Citation Nr: 0805730	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-39 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Subsequently, the veteran has moved 
to the jurisdiction of the North Little Rock, Arkansas RO.

The veteran filed a notice of disagreement with respect to 
entitlement to an initial rating in excess of 20 percent 
disabling for degenerative disk disease, lumbar spine; 
entitlement to an initial rating in excess of 10 percent for 
left knee degenerative joint disease; entitlement to an 
initial rating in excess of 10 percent for right knee 
degenerative joint disease in April 2005.  The RO then issued 
a statement of the case which addressed all three issues.  
However, subsequently, the veteran indicated in his 
substantive appeal, received by VA in December 2005, that he 
only wished to pursue the issue of entitlement to an initial 
rating in excess of 10 percent for right knee degenerative 
joint disease.  Accordingly, the issues of entitlement to an 
initial rating in excess of 20 percent disabling for 
degenerative disk disease, lumbar spine, and entitlement to 
an initial rating in excess of 10 percent for left knee 
degenerative joint disease are not before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an evaluation in excess of 10 percent 
disabling for right knee degenerative joint disease.  The 
veteran was granted service connection and a 10 percent 
disabling evaluation in a rating decision dated in November 
2004.

The most recent VA examination evaluating the veteran's right 
knee degenerative joint disease was performed in August 2004.  
Since that time, in the veteran's substantive appeal (VA Form 
9), received in December 2005, and in statements of the 
veteran dated January and April 2006, he reported that his 
right knee degenerative joint disease had increased in 
severity.  The veteran reported that between May 2005 and 
October 2005 he "began having significant problems" with 
his right knee that were manifested by the right knee 
frequently locking up and/or giving out.  He further 
indicated that the increase in severity caused him to miss 
work.  In December 2005, the veteran underwent arthroscopy in 
an attempt address the reported increased severity of the 
veteran's right knee degenerative joint disease.  As such, 
the Board has no discretion and must remand this matter to 
afford the veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his right knee degenerative joint 
disease.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, in light of the recent Court of Appeals for 
Veteran's Claims decision in Vazquez-Flores v. Peake, 2008 WL 
239951 (Vet.App.), the RO/AMC should take this opportunity to 
provide further notice to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951(Ct. Vet. App. January 
30, 2008). 

2.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his right knee 
degenerative joint disease.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner must assess the severity of 
the veteran's right knee degenerative 
joint disease, and include a discussion 
as to whether the veteran experiences 
recurrent subluxation or lateral 
instability and, if so, whether it is 
slight, moderate or severe in degree.  
The examiner should report the ranges of 
right knee flexion and extension.  The 
examiner should also state whether the 
right knee disability is manifested by 
weakened movement, excess fatigability, 
incoordination or pain on movement.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
must provide a complete rationale for any 
stated opinion.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




